Case 2:19-cv-00200-JRG-RSP Document 273 Filed 05/03/21 Page 1 of 2 PageID #: 13149




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   GREE, INC.                                     §
                                                  §
   v.                                             §   Case No. 2:19-cv-00200_237_310_311-JRG
                                                  §
   SUPERCELL OY                                   §


                        MINUTES FOR JURY TRIAL DAY NO. 2
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     May 3, 2021

   OPEN: 08:31 AM                                                            ADJOURN: 06:04 PM


   ATTORNEYS FOR PLAINTIFF:                       See attached.


   ATTORNEYS FOR DEFENDANT:                       See attached.

                                                  Thomas Derbish
   LAW CLERKS:                                    Will Nilsson
                                                  Steven Laxton
   COURT REPORTER:                                Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                              Andrea Brunson


     TIME                                             MINUTES
   08:31 AM     Court opened.
   08:32 AM     Jury entered the courtroom.
   08:33 AM     Plaintiff invoked the Rule, as to fact witnesses only; experts are excluded.
   08:33 AM     Witness sworn. Direct examination of Dr. Robert Akl by Mr. Moore.
   10:19 AM     Jury recessed for morning break.
   10:20 AM     Court recessed for morning break.
   10:40 AM     Court reconvened.
   10:41 AM     Jury returned to courtroom.
   10:42 AM     Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   10:53 AM     Courtroom sealed.
   10:53 AM     Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   11:16 AM     Courtroom unsealed.
   11:16 AM     Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   12:01 PM     Jury recessed for lunch.
Case 2:19-cv-00200-JRG-RSP Document 273 Filed 05/03/21 Page 2 of 2 PageID #: 13150




     TIME                                      MINUTES
   12:02 PM   Court recessed for lunch.
   01:08 PM   Court reconvened.
   01:09 PM   Jury returned to the courtroom.
   01:09 PM   Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   01:57 PM   Courtroom sealed.
   01:58 PM   Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   02:11 PM   Objection raised. Jury recessed to jury room.
   02:12 PM   Court heard objection brought by Mr. Sacksteder. Mr. Moore argued on behalf of
              Plaintiff. Court ruled on objection.
   02:23 PM   Jury returned to courtroom.
   02:24 PM   Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   02:39 PM   Courtroom unsealed.
   02:40 PM   Direct examination of Dr. Robert Akl by Mr. Moore, continued.
   02:45 PM   Jury recessed for afternoon break.
   02:45 PM   Court recessed.
   03:06 PM   Court reconvened.
   03:07 PM   Jury returned to courtroom.
   03:07 PM   Cross examination of Dr. Robert Akl by Mr. Sacksteder.
   03:57 PM   Redirect examination of Dr. Robert Akl by Mr. Moore.
   04:06 PM   Objection raised. Jury recessed to jury room.
   04:07 PM   Court heard objection brought by Mr. Sacksteder. Mr. Moore argued on behalf of
              Plaintiff. Court ruled on objection.
   04:11 PM   Jury returned to courtroom.
   04:12 PM   Redirect examination of Dr. Robert Akl by Mr. Moore, continued.
   04:12 PM   Witness excused.
   04:12 PM   Witness sworn. Direct examination of Mr. Eiji Araki by Mr. Moore.
   04:43 PM   Cross examination of Mr. Eiji Araki by Mr. Dacus.
   05:12 PM   Jury recessed for afternoon break.
   05:12 PM   Court recessed.
   05:25 PM   Court reconvened.
   05:26 PM   Jury returned to courtroom.
   05:26 PM   Cross examination of Mr. Eiji Araki by Mr. Dacus, continued.
   06:03 PM   Jury excused for the day.
   06:04 PM   Court recessed for the day.




                                           2
